Citation Nr: 1231091	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  12-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Melissa Tyner, Attorney at Law


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed her claim as a claim for service connection for PTSD.  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  Thus, the claim of service connection is as stated on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for service connection for an acquired psychiatric disorder to include PTSD.  The Veteran asserts that around August 1998, another service man sexually assaulted her and as a result, she has developed mental health problems which she has ascribed to PTSD.  While the Board finds her credible that she was sexually assaulted while in service, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which must be met independently of the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  These requirements include "medical evidence diagnosing the condition in accordance with" 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) in turn provides that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings on an examination report, the report must be returned to the examiner to substantiate this diagnosis.  In this instance, while the records refer to PTSD symptoms, there are no medical records which diagnose PTSD in accordance to the DSM-IV criteria.  
Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine what psychiatric diagnoses that meet the DSM-IV criteria, and for each such diagnosis, whether it is the result of service, specifically, the assault reported by the Veteran occurring in or around August 1998.

Before the examination, however, the RO should complete further records development.  The Veteran indicates she has been incarcerated at least once and has submitted records from the California Department of Corrections in November and December 2007 that mention chronic post-traumatic stress disorder due to rape in the military.  She may have also been incarcerated elsewhere and/or at additional times.  The Board finds that medical records held by the California Department of Corrections or any other correctional institution may help the Veteran substantiate her claim.  Hence, on remand, the RO should attempt to obtain these records.  Ongoing medical records should also be obtained as well as any other treatment records identified by the Veteran.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all periods and the location of any incarceration and then request any medical records from the California Department of Corrections and any other corrective institution for any period of incarceration including the period covering November and December 2007.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Ask the Veteran either to submit the records of the Santa Clara County outpatient mental treatment, Del Amo Hospital including inpatient records, and the psychiatric ward records of VSPW (all mentioned in the partial records from the California Department of Correction records) or provide the full and correct names and contact information and authorize VA to obtain the records.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all VA medical records from the Long Beach VAMC and any associated outpatient clinics, including Cabrillo, California, CBOC, since March 2011 and all records from the Los Angeles Vet Center in Gardena, California.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the foregoing record development is completed, afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

a).  Whether it is at least as likely as not (50 percent probability), the Veteran has any current psychiatric disability.  

In making this determination, the examiner should determine that any current diagnosis of the Veteran, including PTSD, is based on the applicable DSM-IV criteria.

If any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.

In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should not only state whether those diagnoses also meet the DSM-IV criteria for the particular diagnosis but also  should address other psychiatric diagnoses noted in VA treatment records, including those for panic disorder with agoraphobia, major depressive disorder, obsessive-compulsive disorder, and bipolar affective disorder, and reconcile such diagnoses with the examination results.

b).  If the Veteran has been diagnosed with PTSD in accordance with the DSM-IV criteria, the examiner should determine whether is it at least as likely as not (50 percent probability) that PTSD is related to the reported in-service stressor of a sexual assault in or around August 1998?

c.)  For any diagnosis other than PTSD, whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed other than PTSD had its onset during service or is causally and etiologically related to service, specifically to the Veteran's report of sexual assault during service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is advised that the Board finds the Veteran is credible that she was sexually assaulted while in service and there is credible supporting evidence that the claimed in-service stressor of a sexual assault actually occurred.

4.  After the development requested has been completed, adjudicate the claim of service connection for a psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and her attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



